Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 1 of 25



                                                                           Page 1

    1
    2               UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA
    3                 FORT LAUDERDALE DIVISION
    4    _______________________________
                                        :
    5    RODNEY SCOTT PATTERSON,         :
                                        :
    6                Plaintiff,         :
                                        :
    7            vs.                    : Case No.:
                                        : 10-CV-02034-RLW
    8    AMERICAN AIRLINES, INC., a      :
         Delaware Corporation,           :
    9                                   :
                     Defendant.         :
   10    _______________________________:
   11
                         VIDEOTAPED DEPOSITION OF:
   12
                           Dr. Gary G. Kay, Ph.D.,
   13
   14    DATE:                November 28, 2018
   15    TIME:                4:39 p.m.
   16    LOCATION:            1625 I Street Northwest
                              Washington, D.C. 20006
   17
         REPORTED BY:         Trinity Pomar, Notary Public
   18
   19
   20
   21                    Veritext Legal Solutions
                       1250 I Street, NW, Suite 350
   22                     Washington, D.C. 20005

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 2 of 25


                                                        Page 2                                                           Page 4
        1          APPEARANCES                                    1       CONTENTS CONTINUED
        2 On behalf of Plaintiff telephonically:
                                                                  2 16 FAA Form 8500, July 18, 2017          171
        3 WILLIAM R. AMLONG, ESQUIRE
            Amlong & Amlong, P.A.                                 3 16A David M. O'Brien, MD, MPH Letter           176
        4 500 Northeast Fourth Street                             4 17 William Amlong E-mail, September 12, 2018 186
            Fort Lauderdale, Florida 33301                        5 18 Gary G. Kay, Ph.D., E-mail          188
        5 (954) 462-1983
            wramlong@theamlongfirm.com                            6 19 Gary G. Kay, Ph.D. Report           189
        6                                                         7 20 Gary G. Kay, Ph.D., E-mail          197
        7 On behalf of Defendant:                                 8
        8 TRISTAN MORALES, ESQUIRE
                                                                  9
            O'Melveny & Myers LLP
        9 1625 I Street Northwest                                10
            Washington, D.C. 20006                               11
       10 (202) 383-5300                                         12
            tmorales@omm.com
                                                                 13
       11
       12 Also present:                                          14
       13 Solomon Francis, Videographer                          15
       14                                                        16
       15
       16                                                        17
       17                                                        18
       18                                                        19
       19
                                                                 20
       20
       21                                                        21
       22                                                        22 (*Exhibits attached to transcript.)
                                                        Page 3                                                           Page 5
        1            CONTENTS                                   1                PROCEEDINGS
        2   EXAMINATION BY:                           PAGE      2           THE VIDEOGRAPHER: Good evening. We're
        3     Counsel for Defendant              6, 245         3     going on the record at 4:39 a.m. [sic] on November
        4     Counsel for Plaintiff           198, 248          4     28, 2018. This begins Media Unit Number 1 of the
        5                                                       5     video-recorded deposition of Dr. Gary G. Kay taken
        6   KAY EXHIBITS: *                         PAGE        6     by counsel for the defendant in the matter of
        7   1 Notice of Videotaped Deposition            7      7     Rodney Scott Patterson, plaintiff, versus American
        8   2 Plaintiff's Notice of Expert Disclosure 11        8     Airlines, Inc., a Delaware Corporation, defendant,
        9   3 Report of Neuropsychological Assessment 21        9     filed in the United States District Court for the
       10   4 John Knippa, Ph.D., ABN Report             84    10     District of Florida -- United States District Court
       11   5 John Knippa, Ph.D., March 21, 2016 Letter 93     11     Southern District of Florida, Fort Lauderdale
       12   6 Deposition of John Knippa, Ph.D.          96     12     Division. Excuse me. Case Number
       13   7 Glenn Ross Caddy, Ph.D., P.A. Document 111 13           1:17-cv-60533-JEM.
       14   8 Plaintiff's Objections             117           14           This deposition is being held at the law
       15   9 Captain Brian Beach Letter             123       15     offices of O'Melveny & Myers, LLP, located at 1625
       16   10 Edwin L. Bercaw, Ph.D. Report            127    16     I Street Northwest, Washington, D.C.
       17   11 Scott Patterson E-mail, April 22, 2016 142      17           My name is Solomon Francis from the firm of
       18   12 Deposition of Edwin L. Bercaw, Ph.D.        157 18     Veritext Legal Solutions and I'm the videographer.
       19   13 Ed Bercaw E-mail, May 4, 2016             159   19     The court reporter is Trinity Pomar of Veritext
       20   14 Scott Patterson E-mail, April 26, 2016 163      20     Legal Solutions.
       21   15 Deposition of Rodney Scott Patterson       164  21           At this time, will counsel present in the
       22                                                      22     room and everyone attending remotely please state

                                                                                                          2 (Pages 2 - 5)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 3 of 25


                                                               Page 6                                                       Page 8
        1 their appearances and affiliations for the record.   1             identification.)
        2        MR. AMLONG: This is William R. Amlong on      2                 A. Thank you.
        3   behalf of Mr. Patterson, who's here with me.       3                 Q. If you'd take a look at that document.
        4        MR. MORALES: Tristan Morales on behalf of     4             It's American Airline, Inc.'s, notice of taking
        5   American Airlines.                                 5             videotaped deposition. Have you reviewed this or
        6        THE VIDEOGRAPHER: At this time, will the      6             seen this document before, Dr. Kay?
        7   court reporter please swear in the witness and we  7                 A. Yes, I have.
        8   can proceed.                                       8                 Q. Okay. And what is this document?
        9   WHEREUPON,                                         9                 A. This is the notice of deposition, I
       10            Dr. Gary G. Kay, Ph.D.,                  10             believe.
       11   called as a witness, and having been sworn by the 11                 Q. Okay. And if you would flip to the third
       12   notary public, was examined and testified as      12             page there --
       13   follows:                                          13                 A. Yes.
       14        EXAMINATION BY COUNSEL FOR DEFENDANT 14                         Q. -- labeled Attachment A at the top. It
       15   BY MR. MORALES:                                   15             says, "Please have with you at the time of your
       16      Q. Good afternoon, Dr. Kay.                    16             deposition the following."
       17      A. Good afternoon.                             17                   Have you had a chance to review that?
       18      Q. And just to clarify, it's 4:41 p.m., not    18                 A. I did.
       19   the a.m.                                          19                 Q. Okay. And are there any materials that are
       20        My name is Tristan Morales and I represent   20             requested here that you have not thus far provided?
       21   American Airlines. Would you kindly introduce     21                 A. No. I don't believe so.
       22   yourself and give us a brief recap of your        22                 Q. Okay. The materials that you have in front
                                                               Page 7                                                       Page 9
        1   professional background?                                     1   of you today that -- it looks like a blue folder
        2      A. Sure. My name is Gary G. Kay, Ph.D. I'm a              2   with some materials -- are those materials that
        3   clinical neuropsychologist. President of                     3   have all been provided to American Airlines in this
        4   Washington Neuropsychological Institute, which is a          4   case?
        5   clinical practice based here in Washington, D.C.             5      A. All but the actual raw test data, which was
        6   And I have seen Mr. Scott Patterson for two                  6   sent to -- to experts only.
        7   evaluations.                                                 7      Q. Okay. But other than that, what you have
        8      Q. And you mentioned Mr. Patterson. Is that               8   in front of you has all been previously produced to
        9   the -- that's the plaintiff in this case, is that            9   American Airlines in this case?
       10   correct?                                                    10      A. I believe so. I think I sent -- I couldn't
       11      A. Yes.                                                  11   recall if I sent a copy of the e-mail. There's
       12      Q. And if you recall, when did you first come            12   only correspondence between Dr. Edwin Bercaw and
       13   to meet Mr. Patterson?                                      13   myself related to Rodney Scott Patterson. I think
       14      A. I can look -- I can reference back to my              14   I sent that to you guys.
       15   materials.                                                  15      Q. I think so, yeah.
       16      Q. Okay.                                                 16      A. Okay.
       17      A. First visit was on June 29, 2016.                     17      Q. I think we'll -- I think we've included
       18      Q. Okay. And you have some materials in front            18   that in our exhibits.
       19   of you. While you're looking at those, I'd like to          19      A. All right. I just brought an extra copy
       20   hand you a document, which I'd like to ask to be            20   just in case.
       21   marked Exhibit 1.                                           21      Q. Okay. And so all reports or opinions that
       22         (Kay Exhibit Number 1 marked for                      22   have been prepared by you in this case have been

                                                                                                                 3 (Pages 6 - 9)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 4 of 25


                                                        Page 18                                                       Page 20
        1   in a second, so it may be easier to go through         1   second; moral nature. Is that what you referred
        2   these at that point. But I'd ask -- the fifth          2   to?
        3   paragraph there, it says, "Fifth, that it appeared     3      A. He's a guy with very strong kind of moral
        4   that though plaintiff may have interpersonal           4   feelings. And, you know, his judgments, he let's
        5   characteristics that may prove problematic" -- do      5   it be known, so --
        6   you have an understanding of what interpersonal        6      Q. And why --
        7   characteristics are being referenced in that fifth     7      A. And that can cause -- you know, be
        8   paragraph?                                             8   offensive to some other people or cause a conflict.
        9      A. Since I wrote those words, yes.                  9      Q. And that observation is based on your own
       10      Q. And -- I'm sorry. You wrote the words in        10   observation, is that correct?
       11   this document that we're looking at?                  11      A. My observation and his presentation of his
       12      A. No, no. I wrote the word -- that's              12   history.
       13   basically kind of quoting from my report from the     13      Q. Okay. And is it accurate -- just looking
       14   June 29th exam.                                       14   at that sixth paragraph there -- that as November
       15      Q. Okay. And what is your recollection of the      15   1, 2017 -- in your, you know --
       16   interpersonal characteristics that are being          16      A. Where is this?
       17   referred to there?                                    17      Q. Sorry. The sixth paragraph of Page 2.
       18      A. So I was referring to some of the boundary      18      A. Sure.
       19   violation, kind of, you know, issues. And probably    19      Q. It says that "There is no evidence of a
       20   the -- kind of the moral kind of nature that he       20   mental health condition that would cause plaintiff
       21   has. And some people may have trouble and conflict    21   to be unfit for duty."
       22   with that.                                            22         Is that consistent with your understanding
                                                        Page 19                                                       Page 21
        1      Q. So just to break those apart --                  1   of plaintiff, Mr. Patterson, as of November 2017?
        2      A. Yes.                                             2      A. Yes.
        3      Q. -- you're referring to characteristics of        3      Q. Okay. And then it says, "or which would be
        4   Mr. Patterson, is that correct?                        4   disqualifying for an airman medical certificate."
        5      A. That's correct.                                  5         Is that also consistent with your
        6      Q. And on what basis are you opining on these       6   understanding of Mr. Patterson as of November 1,
        7   interpersonal characteristics?                         7   2017?
        8      A. My clinical interactions and interview with      8      A. It is.
        9   him.                                                   9      Q. And that's based on your November -- or on
       10      Q. Okay. And you mentioned boundary violation      10   your June 2016 testing and review of the
       11   issues?                                               11   accompanying evaluation of Dr. Knippa and Dr.
       12      A. Yes. That was actually from Knippa. I           12   Caddy, is that correct?
       13   didn't actually notice that. So thank you for         13      A. Correct.
       14   clarifying that.                                      14      Q. Okay. I'm now going to hand you what I'd
       15         But Dr. Knippa, from his description,           15   asked to be marked as Exhibit 3. And I believe
       16   described, you know, Mr. Patterson as kind of         16   this is the June 29, 2016 report that you have here
       17   stepping over boundaries, you could say, socially.    17   with you today, but if you'd just take a look at
       18      Q. Okay. And did you have an understanding of      18   that and confirm.
       19   why that characteristic may prove problematic?        19         (Kay Exhibit Number 3 marked for
       20      A. Oh, it just could be -- it can run you in       20   identification.)
       21   conflict with some people.                            21      A. It is.
       22      Q. Okay. And then I believe you'd mentioned a      22      Q. Okay. How did Mr. Patterson come to be

                                                                                                        6 (Pages 18 - 21)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 5 of 25


                                                        Page 22                                                      Page 24
        1   examined by you in June of 2016?                    1      for one second and let me know when you've had a
        2      A. He was referred to me by an aviation          2      chance to read it.
        3   medical -- a senior aviation medical examiner by    3         A. Yes. I recall reading that.
        4   the name of Dr. Joseph Tordella who practices in    4         Q. Okay. And do you recall the basis for the
        5   Florida and New Jersey.                             5      information that's in this paragraph of the
        6        MR. AMLONG: Sorry. Mr. Morales, Number 3 6            relevant history section?
        7   is Dr. Kay's report?                                7         A. That would from my history that I obtained.
        8        MR. MORALES: Correct.                          8         Q. Okay. And so do you have any -- or did you
        9   BY MR. MORALES:                                     9      have any first-hand knowledge, for example, of the
       10      Q. Do you recall approximately when Dr.         10      "assignment to work at the White House during the
       11   Tordella reached out to you with this referral?    11      Pope's visit"?
       12      A. No. I can make an estimate in terms of my    12         A. Yeah. He told me about that.
       13   schedule. Typically people wait, you know, four to 13         Q. So that information was relayed to you by
       14   eight weeks to get an appointment.                 14      Mr. Patterson?
       15      Q. And do you recall the manner in which Dr.    15         A. That's correct.
       16   Tordella reached out to you? Was it by phone?      16         Q. Okay. And was there any source of
       17      A. Most often he gets me by phone.              17      knowledge you had about that pope visit referred to
       18      Q. And have you had prior referrals, patients,  18      in that sentence?
       19   by Dr. Tordella?                                   19         A. No. I kind of vaguely recall that maybe
       20      A. Yes.                                         20      there had been a visit.
       21      Q. Okay. And is Dr. Tordella an AME, an         21         Q. Okay. But that was based -- oh --
       22   examiner for the FAA, if you know?                 22         A. By the Pope to the White House.
                                                        Page 23                                                      Page 25
        1      A. He's an aviation -- a senior aviation            1      Q. Okay. Right, right, right. But not with
        2   medical examiner.                                      2   respect to Mr. Patterson in particular?
        3      Q. Okay. And what do you recall about the           3      A. No.
        4   conversation with Dr. Tordella referring Mr.           4      Q. No other source of information? If you'd
        5   Patterson to you?                                      5   just flip to the second page there. And just
        6      A. I have -- I don't recall the conversation.       6   briefly, the second paragraph says, "Mr. Patterson
        7      Q. Okay. So looking at the opening section          7   successfully completed transition training."
        8   here, Relevant History, I'd just ask if you could      8         Do you see that?
        9   inform us the basis for this material in the           9      A. Yes.
       10   relevant history section?                             10      Q. And the last sentence of that paragraph
       11      A. Well, a lot of it would come from -- or a       11   says, "In March he was sent for a fitness for duty
       12   majority probably came from my interview with Mr.     12   evaluation to Dr. John Knippa."
       13   Patterson. And I also had at that point reviewed      13         Why was Mr. Patterson sent for a fitness
       14   his records; basically the report from Dr. Caddy      14   for duty evaluation to Dr. John Knippa?
       15   and the report from Dr. Knippa. And so that's -- I    15         MR. AMLONG: Objection. Foundation.
       16   kind of pull that together in writing the relevant    16      A. Well, I think there's -- I'm not sure if
       17   history section. But the majority of it would come    17   I'm using the right term. Something like a Section
       18   from my clinical interview.                           18   20, if that's what it's called by American Airlines
       19      Q. Okay. And so if we were to look, for            19   when they can send somebody for a fitness for duty.
       20   example, at the last paragraph on Page 1 that         20   And he was being sent to Dr. Knippa by American
       21   starts, "Mr. Patterson continued to fly the           21   Airlines.
       22   line" -- if you just take a look at that paragraph    22   BY MR. MORALES:

                                                                                                        7 (Pages 22 - 25)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 6 of 25


                                                        Page 26                                                     Page 28
        1      Q. And does that represent the full extent of       1   treatment facilities. We get records from any
        2   your understanding as to what went into that           2   psychological, neuropsychological examinations that
        3   sentence of your report?                               3   have been previously conducted. That's really
        4      A. Well, he had explained and discovered in         4   crucial. And those -- we obtain -- if there's been
        5   prior paragraphs about the conflict between him and    5   arrests, the actual arrest record is very important
        6   Captain Whitehouse. And then there was this second     6   to review.
        7   issue of him not being available for duty where he     7      Q. Okay. And I want to ask you about two
        8   had not been excused on that Pope/White House          8   things that you just mentioned. One, I believe you
        9   visit.                                                 9   said that the FAA has a role in gathering
       10      Q. And did you have any knowledge of those         10   information that you typically rely on in your
       11   items you just described other than from Mr.          11   examinations, is that correct?
       12   Patterson's communications to you?                    12      A. Correct.
       13      A. Yeah. I had the report from -- I think, I       13      Q. What exactly is the role of the FAA in
       14   believe I had the report from Dr. Caddy.              14   gathering information from pilots, for example?
       15      Q. Okay. So you had two sources of                 15      A. Well, when you make an application for
       16   information; Mr. Patterson's communications and Dr.   16   medical certification, if you indicate that you
       17   Caddy's report, is that correct?                      17   have a disqualifying disorder -- and there's a
       18      A. Correct.                                        18   Block 18 on the Form 8500 where you would indicatee
       19      Q. Did you have any first-hand knowledge of        19   a range of different kinds of health conditions,
       20   those interactions, for example with Captain          20   which would raise concern. And so if you've marked
       21   Whitehouse?                                           21   one of those, then there's an explanation. You
       22      A. No, sir.                                        22   would list the healthcare providers who provided
                                                        Page 27                                                     Page 29
        1      Q. Okay. If you would, flip to the -- Page 3        1   care. And the FAA would want to see those actual
        2   there. And there's a section called Records            2   records.
        3   Reviewed. And I'd like to talk about that. But         3        And so -- so, for example, if somebody
        4   before we get into the details, if you could just      4   says, I was treated for depression, we would
        5   give some context on how you typically go about        5   actually get records from the treating doctor and
        6   gathering information for an examination, that         6   be able to look at what medications were
        7   would be helpful.                                      7   prescribed, the course of that treatment, and all
        8      A. Certainly. So in my role in aviation             8   that. All that would be under review. That's
        9   neuropsychology, we, you know, have procedures we      9   really critically important.
       10   like to follow and records that are important to      10      Q. And you mentioned it was critically
       11   review. So we like -- if I'm doing an FAA             11   important. Why is that?
       12   evaluation, I get the airman's medical record from    12      A. Because we basically -- we don't get to
       13   the FAA directly from the FAA. And that will          13   necessarily -- if I'm an FAA reviewer for cases,
       14   contain their various applications they've made for   14   which I do routinely, I don't get to meet face to
       15   medical certifications in your reports of             15   face with the airmen and conduct an examination.
       16   healthcare providers that are relevant to special     16   We're basically doing a records review. We're
       17   issuance that may have been granted by the FAA. I     17   making recommendations and determinations about
       18   usually ask the airman to provide any other records   18   medical certifications based upon those records.
       19   of -- you know, if it's a -- you know, we do -- we    19   So the records need to be complete. They need to
       20   see a lot of airman who have problems with alcohol    20   be the source documents where they've not
       21   and drugs and who are in recovery, so we get their    21   been -- there's not some selective choosing of what
       22   arrest records, their treatment records, the          22   things we're going to look at. It's very crucial

                                                                                                       8 (Pages 26 - 29)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 7 of 25


                                                                Page 30                                                    Page 32
        1 that we get -- for example, if the person has had                1      Q. What about false information on a Form
        2 PTSD and been treated in the VA system, we want the              2   8500? Is there any consequence that you're aware
        3 actual VA record. We don't want the record to be                 3   of for pilots that submit false information on a
        4 brought to us from a second source.                              4   Form 8500?
        5    Q. And is the -- you mentioned the Form 8500.                 5      A. Yes.
        6 Is that part of that information-gathering process?              6      Q. And what is the consequence?
        7    A. That's included in the airman's medical                    7      A. Well, the legal department within the FAA
        8 record. And every time the airman applies to renew               8   will review the case and decide what they're going
        9 their medical certificate, they complete this                    9   to do about it. And they kind of deal with those
       10 medical history form. And on that history form                  10   on a case-by-case basis. So it's a range of things
       11 they're required to indicate any kind of changes in             11   that they do.
       12 their medical condition, or any medical condition               12      Q. And have you ever experienced a
       13 that they have that may be disqualifying. They're               13   circumstance where a pilot was determined to have
       14 required to indicate any healthcare providers                   14   submitted false information on a Form 8500?
       15 they've seen.                                                   15      A. Certainly.
       16    Q. And is that Form 8500, is that optional for               16      Q. And what range of consequence have you seen
       17 pilots?                                                         17   in those cases?
       18    A. No, sir.                                                  18      A. I've seen where the FAA has cancelled all
       19    Q. Do you have an understanding as to how                    19   of their flight certificates, which is very
       20 frequently pilots are required to submit the Form               20   extreme. And, I mean, I'm not sure if anybody has
       21 8500?                                                           21   been charged with criminal activity on those, but
       22    A. I do.                                                     22   they can go after them at that level.
                                                                Page 31                                                    Page 33
        1      Q. And how frequently is that?                              1      Q. They, meaning the FAA?
        2      A. So it depends on the type of medical                     2      A. The FAA.
        3   certificate that you're applying for and your age.             3      Q. Okay. And I believe you mentioned that
        4      Q. So a commercial aviation pilot, for                      4   health professionals are part of the information
        5   example, how often would they apply or submit a                5   requested on the Form 8500, is that correct?
        6   Form 8500?                                                     6      A. Yes. A list of anybody you've seen who's a
        7      A. I think it's every six months.                           7   healthcare professional.
        8      Q. Okay.                                                    8      Q. Okay. And what is a healthcare
        9      A. But that might be age dependent. I'm not                 9   professional in your understanding of that Form
       10   certain about that.                                           10   8500?
       11      Q. Are you aware of any consequences for                   11      A. So that would be if you've seen a
       12   pilots that fail to submit a Form 8500?                       12   psychologist, psychiatrist, any other physician.
       13      A. Your medical certificate would expire. And              13   It might include -- I'm not sure if it includes
       14   you can't fly without a medical certificate.                  14   chiropractors or eye doctors, but --
       15      Q. Are you aware of any consequences for                   15      Q. Are neuropsychologists healthcare
       16   pilots that submit an incomplete Form 8500?                   16   professionals, for example?
       17      A. Well, the Form 8500 is reviewed by an AME,              17      A. Yes, sir.
       18   an aviation medical examiner, who signs off on it.            18      Q. So if someone visits you, typically they
       19   And he's actually the individual who issues,                  19   would be required to submit your name as a health
       20   denies, or defers action on your application for              20   professional on their Form 8500 --
       21   medical certification. So an incomplete 8500 is               21      A. Absolutely.
       22   not going to lead to a medical certificate.                   22      Q. -- is that correct? Okay. Do you recall

                                                                                                               9 (Pages 30 - 33)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 8 of 25


                                                          Page 74                                                      Page 76
        1   There's no violation of test security. In fact,          1   that we actually administer it two or three times
        2   it's crucial that we get this data in order to           2   to get your baseline, so that you've already had
        3   review a case. I'm not going to accept records           3   the benefit of the familiarity, your performance is
        4   from the FAA that don't included this CogScreen          4   already leveled out. The biggest improvement in
        5   printout.                                                5   CogScreen is between the first and the second time
        6       Q. Understood. What benefit, if any, would a         6   that it's administered. And after that it's
        7   pilot have from undergoing CogScreen testing within      7   incremental and also related -- kind of the
        8   a short time frame after another session of              8   point -- if you think of your original question,
        9   CogScreen testing?                                       9   after a brief time internal, it's related to the
       10       A. Well, there would be a practice effect.          10   amount of time between the exams. So there's less
       11   And that is a term that we use to refer                 11   of an impact if there's more time between the
       12   specifically to what you said, the benefit from         12   exams.
       13   simple familiarity with the test and the test           13         When you take CogScreen a second time or a
       14   procedure and the test content. And that can lead       14   third time or a fourth time, you don't see the same
       15   to higher scores, or what we call better scores,        15   items. You get different items each time. And the
       16   for an individual.                                      16   items for Session Number 2 are always going to
       17          Now, CogScreen was specifically designed to      17   be -- everybody is going to get the same items for
       18   be repeated. And that was a very important              18   Session 2, but they're different from Session 1.
       19   objective of the Federal Aviation Administration.       19   Session 3 is different items again than Session 2
       20   By that, it meant that if a pilot needed to be          20   or Session 1. But Session 3 is always the same.
       21   seen, you know, after they had been through             21   That's how the test is designed.
       22   alcohol-dependence recovery, they could be              22      Q. And how do you know which session to
                                                          Page 75                                                      Page 77
        1   reevaluated and we could make an effective true          1   administer?
        2   determination of how the pilot was functioning           2      A. So the way you know is partly you have to
        3   compared to their prior time. It could be used to        3   ask the pilot, when were you last -- how many times
        4   look at pilots who are HIV positive or get screened      4   have you taken CogScreen. That's question number
        5   every year. Or pilots who are taking                     5   one. And when did you last take CogScreen,
        6   antidepressants, they're seen every year.                6   question number two.
        7         And so our normative data that we collected        7      Q. Okay. And did you ask Mr. Patterson that?
        8   for CogScreen was based on an interval of six            8      A. I may not have asked him. I assumed that
        9   months. And so we have data on pilots at six             9   the last time that he took it was the only time
       10   months, 12 months, and I think 24 months. Those         10   that I knew that he had taken it, which was with
       11   were the intervals, at which we did -- primarily        11   Dr. Knippa. So he had taken it, according to what
       12   six months and 12 months that we did the retesting      12   I knew, on March 17, 2016. So it had been three
       13   of CogScreen.                                           13   months, which is okay.
       14         We tried to protect CogScreen from practice       14      Q. And so --
       15   effects in clinical use. I actually used CogScreen      15      A. And that's why -- as you can see, if you
       16   for other uses other than clinical. I used it in        16   look at the printout that you just had, it says on
       17   clinical drug research trials for submissions to        17   the title page of CogScreen what session number I
       18   the Food and Drug Administration indicating the         18   used. I used Session Number 2.
       19   safety of medications in foods. And CogScreen in        19      Q. And what -- just so I know which page
       20   those cases is repeated many, many times in short       20   you're looking at.
       21   intervals. Okay.                                        21      A. It's Patterson_00157.
       22         But the way that we control for that is           22      Q. Okay. Oh, I see. So the middle of the

                                                                                                        20 (Pages 74 - 77)
                                             Veritext Legal Solutions
                           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 9 of 25


                                                                Page 78                                                           Page 80
        1   page there it says the subject name and then the               1   the results?
        2   session number is 02?                                          2      A. Oh, actually at that three months I felt
        3      A. Yeah. Because he had told me he had taken                3   comfortable at that duration using the proper
        4   it before.                                                     4   different session number. That was fine.
        5      Q. Okay. And why did you use a different                    5      Q. And I understand that. But if you were
        6   session number than Session Number 1?                          6   going to administer Session Number 2 again --
        7      A. So he would get different items. He                      7      A. I'm not going to administer Session 2
        8   wouldn't get the same math problems. So if he saw              8   again, unless by accident. I'm never going to give
        9   the same question about a train leaving the                    9   him Session 2 again. He doesn't have to take
       10   station, it would be -- it wouldn't be as good of a           10   Session 2 again.
       11   question, would it? So we actually change all the             11      Q. I'm sorry. What was the last --
       12   questions that you're going to get.                           12      A. He'll never have to take Session 2 again.
       13      Q. And when you say it wouldn't be as good of              13      Q. Is there any time period to elapse where
       14   a question, would it impact the results if the                14   you would feel comfortable giving Mr. Patterson,
       15   questions were the same that the pilot had already            15   for example, Session Number 2 again after having
       16   seen?                                                         16   given it to him in June of 2016?
       17      A. Fairly obviously the answer would be yes.               17      A. I would not intentionally give him Session
       18      Q. Okay. And I take it, it would have a                    18   2 again.
       19   material impact typically?                                    19      Q. Okay.
       20      A. It can. You know, if somebody basically                 20      A. I would give him Session 3, Session 4,
       21   has had that familiarity, there are certain                   21   Session 5. But why would I ever give him Session 2
       22   subtests that are affected more than others.                  22   again? He's already taken it. So you're supposed
                                                                Page 79                                                           Page 81
        1    Q. And is that true even if it's been two                     1 to find out how many times the pilot has taken the
        2 months or three months?                                          2 test --
        3    A. I'm not sure how long it lasts. We don't                   3    Q. Okay.
        4 actually have data on that. The data that I do                   4    A. -- and give the proper session number.
        5 have is at six months. I have some other data from               5    Q. Would you feel comfortable in the results
        6 a copyright case that we're just now settling where              6 if Mr. Patterson took Session Number 2 again after
        7 a guy was offering a CogScreen gouge version                     7 you had already administered it to him in June
        8 basically violating our copyright.                               8 2016?
        9       And so we were able to obtain data from an                 9    A. Well, it happens. Sometimes it happens by
       10 airline that uses CogScreen for hiring. And we did              10 accident. Somebody doesn't know. And it basically
       11 show that pilots who've been customers of this                  11 makes it -- you can rely less upon the CogScreen
       12 website actually showed improvement on CogScreen,               12 result if it's administered, you know, with a very
       13 which is potentially dangerous for aviation safety              13 short time interval between.
       14 because somebody could get a higher -- get a better             14       I just reviewed a case for the FAA where a
       15 score on CogScreen than they would actually be                  15 psychologist said actually the pilot had flown
       16 truly entitled to. And that would lead to                       16 across country and insisted on taking the test. He
       17 basically somebody getting certified that shouldn't             17 was completely fatigued. And I told him I didn't
       18 be.                                                             18 want to test him, but he insisted on doing it. And
       19    Q. So it looks like you administered Session 2               19 then that same psychologist had the pilot come back
       20 here on 6/29/2016. How long would you have wanted               20 11 days later and take CogScreen again. It
       21 to wait if you were going to administer Session                 21 immediately got kicked back by the FAA. So the FAA
       22 Number 2 again in order to feel comfortable with                22 send it -- you know, basically said is this okay?

                                                                                                                  21 (Pages 78 - 81)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 10 of
                                       25

                                                             Page 126                                                   Page 128
       1      Q. Is there anything in that sentence that                 1   of evaluation March 21, 2016.
       2   raises a concern for you about a                              2       Q. And was this report referenced in your June
       3   neuropsychologist's ability to conduct a fair                 3   2016 report that we reviewed earlier?
       4   examination?                                                  4       A. No, sir.
       5      A. None. I mean, certainly when you -- I                   5       Q. Why is that?
       6   think before I was focusing on emotional stability.           6       A. I didn't know it existed.
       7   But when you say judgment, then you start to enter            7       Q. It says at the top Neuropsychological
       8   the realm of what neuropsychologists are very good            8   Evaluation. Does this report contain information
       9   at measuring.                                                 9   that is relevant to the report from you that we
      10      Q. And then the last sentence in that                     10   reviewed earlier?
      11   paragraph, same question. Anything in that                   11       A. Yes.
      12   sentence, that starts "this office," that raises             12       Q. Okay. And in what manner is it relevant to
      13   concerns for you?                                            13   your report?
      14      A. Well, if you have a pattern of false                   14       A. Well, it's a neuropsychological evaluation.
      15   self-aggrandizing statements, one would want to              15   It's data that goes over tests that I may or may
      16   rule out things which cause that, either                     16   not administer if I'm going to see him
      17   pathological narcissim, which unless it's                    17   subsequently. It would -- it completely applies to
      18   manifested in maladaptive behavior, it's not an FAA          18   how is the person performing on neuropsychological
      19   concern. If you're just narcissistic, that's --              19   testing. If I'm seeing somebody for testing, I
      20   you can still fly. We have a lot of narcissism in            20   want to see all their prior neuropsychological
      21   the cockpit. But -- which is a good thing if it's            21   evaluations.
      22   healthy narcissism.                                          22       Q. And you had not seen this at the time of
                                                             Page 127                                                   Page 129
       1     Q. Okay.                                                    1   your June 2016 report, is that correct?
       2     A. Feeling you're confident to do things. But               2      A. Correct.
       3 the part which would cause concern would be whether             3      Q. Okay. If you look at Page 3, it says
       4 there was mania because mania is something where                4   Procedures Administered. And I believe your name
       5 people exaggerate their -- you know, what they're               5   is referenced there again. Kay, 2002, is that
       6 capable of doing. They have unrealistic beliefs                 6   correct?
       7 about their capabilities.                                       7      A. Correct.
       8     Q. Okay. I'm now going to hand --                           8      Q. How does this list -- let me ask it this
       9       MR. MORALES: Exhibit 10, is that correct?                 9   way, under Procedures Administered, there are a
      10       THE COURT REPORTER: Yes.                                 10   list of variety of, what appear to be, tests. Some
      11 BY MR. MORALES:                                                11   that we've seen before. Are there more tests here
      12     Q. And this at the top says Comprehensive                  12   then were included in your examination in 2016?
      13 MedPsych Systems, Inc.                                         13      A. Yes.
      14       (Kay Exhibit Number 10 marked for                        14      Q. Okay. Are each of the tests that you
      15 identification.)                                               15   performed in June 2016 also listed here?
      16     A. Yes.                                                    16      A. Two of the three. There's a different
      17     Q. I'm going to ask if you've ever seen this               17   version of the Continuous Performance, but
      18 document before?                                               18   otherwise the same.
      19     A. I have.                                                 19      Q. Okay. And CogScreen, it looks like it's
      20     Q. Okay. And what is this document?                        20   listed there, is that correct?
      21     A. This is the report of a neuropsychological              21      A. Correct.
      22 evaluation conducted by Dr. Edwin Bercaw on -- date            22      Q. And that's the CogScreen that you

                                                                                                        33 (Pages 126 - 129)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 11 of
                                       25

                                                         Page 130                                                   Page 132
       1   administered as well?                                     1      A. Help the pilot.
       2       A. Yes.                                               2      Q. And why is that?
       3       Q. And Dr. Knippa administered as well?               3      A. Because of just over-familiarity and recentt
       4       A. Right.                                             4   practice of the test.
       5       Q. And what is your understanding of                  5      Q. And that's even if they were to take a
       6   the -- you noted the date of March 21, 2016. If           6   different version, for example, of the CogScreen
       7   you need to flip back to Dr. Knippa's report --           7   test --
       8   I'll represent that the report date on that Exhibit       8      A. Yes.
       9   4 is also March 21, 2016, is that correct?                9      Q. -- is that correct? Okay. What if the
      10       A. Right. And the date of exam March 17th.           10   test -- let me ask it this way, what if the
      11       Q. Okay. And so it looks like this evaluation        11   CogScreen test that the pilot took was the same
      12   was conducted four days after Dr. Knippa's               12   CogScreen session that they had taken four days
      13   evaluation, is that correct?                             13   earlier?
      14       A. Apparently.                                       14      A. That would even add to the practice of thatt
      15       Q. Okay. Does that time frame raise any              15   test.
      16   concerns with you in terms of the                        16      Q. And why is that?
      17   neuropsychological examination that Dr. Bercaw           17      A. Because they would be getting the same
      18   would have been able to perform?                         18   items, particularly -- the math items and symbol
      19       A. Yes.                                              19   digit test would, in particular -- and the memory
      20       Q. Why is that?                                      20   test, would all be even less valid on repetition
      21       A. It's extraordinarily unusual that a               21   because those are -- there's content that would bee
      22   neuropsychological exam would be repeated after          22   recalled from those.
                                                         Page 131                                                   Page 133
       1   four days. I mean, six months maybe. A year. But          1      Q. And do you know what CogScreen session Dr.
       2   not four days later.                                      2   Bercaw administered? Let me ask it this way, if
       3         I mean, about the earliest                          3   you look at Page 4 of the report, _00007, do you
       4   sometimes -- like, for example, pilots who are in         4   see Effort and Validity at the top?
       5   the HIMS Program, at about Week 3 of their                5      A. Yes. CogScreen Session 2.
       6   in-patient treatment, they take CogScreen. And            6      Q. Is that the same CogScreen session that you
       7   CogScreen is used to look and see how -- where            7   administered in June of 2016?
       8   they're at in their recovery and the likelihood           8      A. Yes.
       9   that they're going to do okay when they have to           9      Q. Did you know that Mr. Patterson had taken
      10   undergo the full FAA neuropsychological test             10   CogScreen Session 2 at the time you administered
      11   battery. But they don't actually take CogScreen          11   CogScreen --
      12   again or undergo neuropsychological testing for the      12      A. No, sir.
      13   FAA for four months, three to four months later.         13      Q. -- CogScreen Session 2?
      14         So that would be an acceptable kind of             14      A. No, sir.
      15   interval. But repeating these tests after four           15      Q. Would you have administered CogScreen
      16   days, the norms don't necessarily apply. So how do       16   Session 2 if you had known he had taken Session 2?
      17   you interpret the test results when there's that         17      A. Not intentionally.
      18   short of an interval? It basically would raise           18      Q. And why is that?
      19   questions as to the validity of the data from this       19      A. Because I would give Session Number 3,
      20   examination.                                             20   which is how we train people to give CogScreen.
      21      Q. Would the short time frame tend to help the        21      Q. And had Mr. Patterson informed you at the
      22   pilot or hurt the pilot in terms of the results?         22   time you administered your exam that he had taken

                                                                                                    34 (Pages 130 - 133)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 12 of
                                       25

                                                       Page 134                                                    Page 136
       1   CogScreen Session 2?                                    1   administer CogScreen repeatedly to people who are
       2      A. No, sir.                                          2   under various protocols with the FAA. And our data
       3      Q. Did he mention it after he took CogScreen         3   shows that that's a very stable and reliable test,
       4   Session 2?                                              4   so it's designed to be repeated.
       5      A. When he came to see me for the examination        5         It would be more familiar and there would
       6   in October of 2018.                                     6   be an advantage of taking it a third time, and
       7      Q. So prior to October of 2018, did you know         7   perhaps a tiny bit of extra advantage by repeating
       8   that Mr. Patterson had taken CogScreen Session 2        8   the same items. So he's getting the same math
       9   before you administered CogScreen Session 2?            9   problems that he took with Mr. -- with Dr. Bercaw.
      10      A. Yes.                                             10   The identical items.
      11      Q. You did?                                         11     Q. When he takes your exam?
      12      A. Before October 2018, yes.                        12     A. When he took Number 2 with me he's getting
      13      Q. Prior to October 2018?                           13   the same items.
      14      A. I just said yes.                                 14     Q. Okay. And if you'd just look at that
      15      Q. When is that? When did you learn of that         15   paragraph, the Effort & Validity paragraph. Did
      16   fact?                                                  16   Dr. Bercaw note the possibility of practice effects
      17      A. I think that might be protected by               17   even as compared to Dr. Knippa's examination?
      18   attorney/client privilege.                             18     A. You're saying he noted this somewhere?
      19      Q. Well, I'll ask you, when did you learn of        19     Q. Page 4, the top paragraph, Effort &
      20   that fact?                                             20   Validity --
      21      A. Mr. Ambrose informed me.                         21     A. Sorry.
      22      Q. Ambrose? Amlong?                                 22     Q. Yeah. Sorry about that.
                                                       Page 135                                                    Page 137
       1      A. Amlong. Sorry. Sorry.                             1      A. I was on the wrong page.
       2      Q. And when was that?                                2      Q. Is there any reference to practice effects
       3      A. I don't remember the date.                        3   by Dr. Bercaw?
       4      Q. Was it in 2018?                                   4      A. He makes mention that "Mr. Patterson
       5      A. Yes.                                              5   completed a similar neuropsychological evaluation
       6      Q. Okay.                                             6   within a week of this evaluation; hence, there is
       7      A. I mean, should Mr. Amlong be objecting to         7   the possibility of practice effects on some of the
       8   questions about my conversations with him?              8   tests administered. However, alternate forms were
       9        MR. AMLONG: No. I'm not objecting to it.           9   used when possible."
      10        THE WITNESS: Okay. Sorry. I'm not a               10         For example, on the Auditory Verbal
      11   lawyer, so I don't know.                               11   Learning Test, he gave a different list of words,
      12        MR. MORALES: Sure.                                12   he gave a different figure for the complex figure
      13   BY MR. MORALES:                                        13   test, and he did Session 2 of CogScreen.
      14      Q. Would a pilot that took CogScreen Session 2      14      Q. Okay. If you look at Page 7, the last
      15   once know that they were taking the same session if    15   paragraph. It starts, "With respect to his airman
      16   they took it again a few months later?                 16   medical certificate." If you would just take a
      17      A. Not that likely.                                 17   second to review that. And I'd ask you what you
      18      Q. Okay. Would there be similarities in terms       18   understand Dr. Bercaw's report to be communicating
      19   of what they would see during the exam?                19   there.
      20      A. Well, I mean, there's similarities in            20      A. Okay.
      21   Session 1 and Session 2 and Session 3. They are an     21      Q. Are these Dr. Bercaw's conclusions as you
      22   experienced CogScreen, you know, person. We do         22   understand them in his report?

                                                                                                  35 (Pages 134 - 137)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 13 of
                                       25

                                                      Page 138                                                     Page 140
       1      A. That's what I understand to be his               1      Q. Would it be appropriate for the FAA to rely
       2   conclusions.                                           2   on the June 2016 report from you in analyzing Mr.
       3      Q. And what were his conclusions?                   3   Patterson's fitness for duty?
       4      A. Mostly it appeared that Mr. Patterson            4      A. No.
       5   performed well on neuropsychological testing, with     5      Q. And why is that?
       6   the exception of -- basically, he saw mild to          6      A. Because there had been an evaluation which
       7   moderate impaired deductive reasoning. And then he     7   include other neurocognitive findings that should
       8   basically raises a -- basically this is a concern      8   be part of his airman medical record and which
       9   to Dr. Bercaw and he questions whether this would      9   would be under consideration by an FAA
      10   impact flight -- potentially impact flight            10   neuropsychology consultant in making a
      11   performance. And suggests that it be reviewed by a    11   determination about medical certification.
      12   FAA neuropsychologist. He said that he didn't have    12      Q. And would Mr. Patterson have been expected
      13   available the prior results from Dr. Knippa.          13   to provide this report to the FAA?
      14      Q. And do know why he didn't have those            14      A. He would be required to.
      15   available?                                            15      Q. Required by what?
      16      A. No.                                             16      A. Required by FAA regulation.
      17      Q. Okay. For purposes of the report that you       17      Q. Okay. And do you know if Mr. Patterson did
      18   issued in, I guess, June of 2016, would you have      18   provide Dr. Bercaw's report to the FAA in 2016?
      19   expected a pilot to provide a report of this sort     19      A. I don't know when or if he provided it to
      20   from Dr. Bercaw to you for purposes of your           20   the FAA.
      21   analysis?                                             21      Q. Okay. And do you know why you didn't
      22      A. I would have demanded it. I wouldn't have       22   receive a copy of Dr. -- or Mr. Patterson's report
                                                      Page 139                                                     Page 141
       1   actually performed my evaluation or written my         1   from Dr. Bercaw in 2016?
       2   report without it.                                     2      A. No.
       3      Q. And knowing that you didn't -- knowing now       3      Q. Okay. Has Mr. Patterson told you why you
       4   that did not receive Dr. Bercaw's report, would you    4   didn't receive Dr. Bercaw's report in 2016?
       5   stand on the accuracy of your June 2016 report?        5      A. He may have. I don't remember him telling
       6      A. I would. I mean, what we found in June of        6   me. But if I put it in this report in 2018 -- let
       7   2016 is what we found. And what we found was that      7   me see if he explained it.
       8   on the test that I gave, I didn't see any basis for    8      Q. Well, I think we'll get to that in a
       9   him to be not considered fit for duty, or to have      9   second.
      10   anything that would be disqualifying for an airman    10      A. Okay.
      11   medical certificate.                                  11      Q. But as of --
      12         So it doesn't change what I found here.         12      A. He may have explained it to me because I'm
      13   However, I'm seeing results on other measures that    13   sure I asked --
      14   were not administered by me in June, which cause me   14      Q. Okay.
      15   concern, and which, in fact, would have led to a      15      A. -- why didn't you give me the report?
      16   different opinion.                                    16      Q. Were you told a reason in 2016?
      17      Q. As we sit here today, is your June 2016         17      A. No.
      18   report complete and accurate with respect to Mr.      18      Q. Okay. In 2017?
      19   Patterson's neuropsychological evaluation?            19      A. No. But I didn't see him in 2017.
      20      A. It is not complete in that it unfortunately     20      Q. Okay. I'm going to hand you now Exhibit
      21   does not contain information about his March 2016     21   11. And this is another -- it has a case number at
      22   neuropsychological test findings.                     22   the top. It has Yasmin Harris's e-mail line at the

                                                                                                  36 (Pages 138 - 141)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 14 of
                                       25

                                                      Page 142                                                          Page 144
       1   top. Do you see that? Dated Friday, April 22,          1    Q. And the subject is neuropsych evaluation?
       2   2016.                                                  2    A. Yes.
       3        (Kay Exhibit Number 11 marked for                 3    Q. And the first sentence is, "Sorry for the
       4   identification.)                                       4 delay on this report." The third sentence is, "A
       5     A. Oh, okay. Yes.                                    5 PDF is attached."
       6     Q. Have you ever seen this document before?          6       Is that correct?
       7     A. No, sir.                                          7    A. That's correct.
       8     Q. Okay. I'd actually ask you to look at the         8    Q. It looks like -- as you noted -- the sixth
       9   bottom document there, so it's the underlying          9 sentence says, "Ultimately, the recommendation is
      10   e-mail first.                                         10 that this should go to review by the FAA, who has a
      11     A. Okay.                                            11 few in-house neuropsychologist consultants who
      12     Q. And it says from Ed Bercaw.                      12 render an opinion."
      13     A. It's Bercaw, by the way.                         13       Do you have any understanding of what Dr.
      14     Q. Oh, sorry. Bercaw.                               14 Bercaw -- and please correct me if I'm
      15     A. Bercaw.                                          15 mispronouncing it --
      16     Q. Thank you. That's very helpful. Bercaw to        16    A. Bercaw.
      17   aa737drvr. Do you have any understanding of who       17    Q. Bercaw -- was referring to there?
      18   aa737 is? It looks like the e-mail is addressed,      18    A. Well, the FAA has neuropsychology
      19   Good Morning, Mr. Patterson.                          19 consultants. We're not in-house. I'm one of the
      20     A. So Mr. Patterson's --                            20 two most senior FAA neuropsychology consultants
      21     Q. Okay.                                            21 they now have as of about a month ago or two months
      22     A. I mean, I don't know that for sure.              22 ago. They have an actual FAA neuropsychologist who
                                                      Page 143                                                          Page 145
       1     Q. And then I guess --                               1   has recently been hired.
       2     A. It makes sense that it would be Mr.               2         But prior to that, a case like this would
       3   Patterson.                                             3   have been sent to somebody like myself. And there
       4     Q. At then at the top there the e-mail is from       4   are about a half dozen of these consultants. And
       5   Scott signed Scott Patterson with that e-mail          5   I've played a role in training those consultants.
       6   address?                                               6   And they've been taught how to, you know,
       7     A. Yes.                                              7   understand the FAA regulations. And they're
       8     Q. Okay. Have you ever seen this e-mail, the         8   sufficiently expert to represent the FAA at
       9   e-mail from Dr. Bercaw?                                9   hearings, if necessary. And they are the folks who
      10     A. Uh-huh.                                          10   assist the Federal Air Surgeon in making a
      11     Q. You have seen this?                              11   determination about issuance of medical
      12     A. No. I have not seen it before.                   12   certificates. So that's what that means.
      13     Q. Okay. If you'd take a second to read that.       13      Q. And would the FAA expect a pilot who
      14     A. Okay. Should I read the top part?                14   receives this e-mail to inform them of the e-mail?
      15     Q. Read the bottom part first, if you would.        15         MR. AMLONG: Objection. Foundation.
      16     A. Okay. This should go to review by the FAA.       16   BY MR. MORALES:
      17     Q. And I believe you just noted it says, "this      17      Q. You can answer. Let me ask you, if a pilot
      18   should go to review by the FAA," is that correct?     18   receives a neuropsych evaluation from Dr. Bercaw
      19     A. Yes.                                             19   and a recommendation that this should go to review
      20     Q. Okay. And the date on this is April 22,          20   by the FAA, in your view, does the pilot have a
      21   2016, is that correct?                                21   responsibility to inform the FAA of that
      22     A. Yes.                                             22   recommendation?

                                                                                                      37 (Pages 142 - 145)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 15 of
                                       25

                                                              Page 146                                                     Page 148
       1      A. The pilot has a responsibility to list on                1      A. The AME has referred them usually.
       2   his Form 8500-8 that he was evaluated by -- he's               2      Q. Okay.
       3   required by law to indicate that he was evaluated              3      A. How did they get to a neuropsychologist?
       4   by Ed Bercaw, in this case, and that the evaluation            4   The AME -- you know, basically the pilot reads the
       5   took place.                                                    5   Form 8500-8, which says list the healthcare
       6         Now, the FAA's responsibility would be to                6   professionals that you've seen. That's pretty
       7   say, gee, I don't see that here in our files. And              7   clear. I mean, if you've seen anybody, list it
       8   before I issue you your next medical certificate,              8   here.
       9   please submit the data from that evaluation in a               9         The FAA, Aviation Medical Certificate
      10   format so required by the FAA for their                       10   Division in Oklahoma City, would say there's a
      11   neuropsychology consultants.                                  11   psychologist listed here. We need to know about
      12         So his responsibility -- I mean, he                     12   this.
      13   would -- if -- Ed Bercaw, basically -- it would               13      Q. So --
      14   have been helpful for him to let Mr. Patterson know           14      A. Well, I underwent an evaluation. Fine.
      15   that, well, you know, whether you submit it now or            15   Send us the data.
      16   later, at some point the FAA is going to obtain               16      Q. Is it fair to say the FAA relies on Form
      17   this. And, you know, if you don't want to -- and              17   8500 to determine whether or not a pilot has seen a
      18   as Scott says at the top, you know, you can't                 18   neuropsychologist, for example?
      19   release information without my specific approval,             19      A. Not unless data has been submitted by the
      20   that's true. And guess what? If he doesn't want               20   airman.
      21   to release the information to the FAA, and I'm                21      Q. Okay. I'll now ask you to look at the
      22   working as an FAA consultant, that's his                      22   e-mail up top there. And it looks like this one is
                                                              Page 147                                                     Page 149
       1 prerogative and he can just not get a medical                    1   from Mr. Patterson, is that correct?
       2 certificate. That's his choice. If he wants a                    2      A. That appears to be correct.
       3 medical certificate, we're going to demand that he               3      Q. And it says April 2016. Is that the same
       4 submit that data. He's not going to get a medical                4   date as the e-mail we were just looking at?
       5 certificate until we get that data.                              5      A. Yes.
       6     Q. And you said the FAA will get the                         6      Q. And it looks like it's 12:49 p.m. The
       7 information one way or another, is that --                       7   earlier e-mail was 11:38 a.m. There's no time zone,
       8     A. Well, they don't know. If you don't want                  8   but those are the times listed, is that correct?
       9 to give it to me and I'm working with the FAA and                9      A. That's correct. That's what it says.
      10 you said, no, I'm not releasing that data to you,               10      Q. Okay. And who is Mr. Patterson writing to,
      11 well, fine. We're not going to give you a medical               11   if you can tell, in this e-mail?
      12 certificate.                                                    12      A. It's addressed to Dr. Bercaw.
      13     Q. What if the FAA didn't know about the data?              13      Q. Okay. Is there anyone else included in the
      14     A. They didn't apparently. Well, I don't know               14   cc?
      15 if they knew. So let's say it that way. I didn't                15      A. Yes.
      16 know. I don't know to this moment if they know. I               16      Q. And who is that?
      17 have no idea.                                                   17      A. Dr. Fonseca, whoever that is. Oh, that's
      18     Q. How would the FAA typically find out about               18   the doctor at MedPsych.net, so that's a
      19 a report such as this?                                          19   psychologist who works in that same practice as Dr.
      20     A. Well, generally pilots are referred to us                20   Bercaw. And then Glenn Caddy and Dr. -- Mr.
      21 by an AME and the AME knows who they've seen.                   21   Amlong.
      22     Q. And how does the AME know who they've seen?              22      Q. Okay. And I'd ask you to look at the last

                                                                                                          38 (Pages 146 - 149)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 16 of
                                       25

                                                     Page 158                                                      Page 160
       1       A. Yes.                                           1   bottom -- the last e-mail in this chain.
       2       Q. And I'd ask you just to read basically         2         MR. AMLONG: What day is that?
       3   through Line 19 of that Page 116.                     3         MR. MORALES: What date? It's May 4, 2016.
       4       A. Okay.                                          4   It was Bercaw Exhibit 4. It's now our Exhibit 12.
       5       Q. Line 15 says, "Well, Dr. Kay didn't do the     5         THE WITNESS: 13.
       6   same evaluation. And by omission of my evaluation,    6         MR. MORALES: Or I'm sorry. 13. Thank
       7   he's done Session Number 2, which means that three    7   you.
       8   months later he got the exact same items from that    8      A. And you're saying the last e-mail?
       9   test, so that would strengthen the practice           9   BY MR. MORALES:
      10   effect."                                             10      Q. The last e-mail is Friday, April 29, 2016.
      11         Is that a reference to the CogScreen           11      A. Yes.
      12   Session 2?                                           12      Q. Do you see that? I'd just ask you to read
      13       A. Yes, sir.                                     13   that e-mail. Do you have an understanding of who
      14       Q. And do you agree that your evaluation         14   that e-mail is from?
      15   omitted a reference to Dr. Bercaw's evaluation?      15      A. I don't get it, but okay.
      16       A. Yeah.                                         16      Q. This is an e-mail from Mr. Patterson, is
      17       Q. Did it intentionally omit a reference to      17   that correct?
      18   that evaluation?                                     18      A. Yes.
      19       A. It omitted it because I didn't know about     19      Q. To Dr. Caddy?
      20   it.                                                  20      A. Yes.
      21       Q. Okay. And do you agree with Dr.               21      Q. Have you ever seen that -- the first line
      22   Bercaw's --                                          22   there before, "If Dr. Bercaw will play ball with
                                                     Page 159                                                      Page 161
       1     A. Bercaw.                                          1   you, fine"? Have you ever seen that reference
       2     Q. -- Bercaw's statement regarding the              2   before?
       3   potential impact on the practice effect?              3      A. This e-mail? No. I've never seen this
       4     A. Yes.                                             4   e-mail.
       5     Q. Okay. All right. I'm going to hand you           5      Q. And then the last sentence there says, "If
       6   13. This is an e-mail thread. At the top is an        6   he won't play ball we will cut bait and go fish
       7   e-mail from Dr. Bercaw.                               7   elsewhere."
       8        (Kay Exhibit Number 13 marked for                8         You ever seen that before?
       9   identification.)                                      9      A. Have I ever seen that sentence? No.
      10     A. Yes.                                            10      Q. Okay. Are you familiar with the concept of
      11     Q. Did I get that correct?                         11   doctor-shopping in the fitness for duty concept?
      12     A. Uh-huh.                                         12      A. It's frightening. Yes.
      13     Q. And it looks like the date is May 4, 2016       13      Q. And what is it?
      14   addressed to Scott. Is that Mr. Patterson? And       14      A. Well, a doctor doesn't -- I mean, a patient
      15   Dr. Caddy? Is that correct?                          15   doesn't like the result and they go elsewhere to
      16     A. Regarding consultation with Dr. Caddy.          16   find an opinion that would be more to their liking.
      17     Q. Okay.                                           17   And that's of concern to doctors.
      18     A. Oh, Dr. Caddy is included on the e-mail.        18      Q. In your experience, is that concept of
      19     Q. And this is prior to your examination of        19   doctor-shopping a concern to air carriers?
      20   Mr. Patterson, is that correct, in June of 2016?     20         MR. AMLONG: Objection. Foundation.
      21     A. Yes.                                            21      A. I don't know about air carriers expressing
      22     Q. Okay. I'd just ask you to look at the           22   that concern.

                                                                                                  41 (Pages 158 - 161)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 17 of
                                       25

                                                        Page 162                                                     Page 164
       1   BY MR. MORALES:                                          1   so you could copy and paste."
       2       Q. Okay.                                             2         Has Mr. Patterson ever provided you
       3       A. I would hope that they would be concerned         3   copy-and-paste material for either of your reports
       4   about that.                                              4   in this case?
       5       Q. And why is that?                                  5      A. No, sir.
       6       A. Because basically if you shop around, you         6      Q. Okay. I'm going to hand you 15. And this
       7   may get an opinion that may sound -- may not be          7   is a videotaped deposition transcript for Mr.
       8   valid, but it sounds okay, giving you incorrect          8   Patterson. I'd ask you to take a look at that.
       9   information. It may not be valid.                        9   Have you reviewed this before?
      10       Q. Does that raise any concerns for airline         10         (Kay Exhibit Number 15 marked for
      11   pilots?                                                 11   identification.)
      12       A. Sure.                                            12      A. No, sir.
      13       Q. And what are those concerns broadly              13      Q. Okay. Look at Page 337. The hard copy
      14   speaking?                                               14   Page 85 marked at the bottom, I believe.
      15       A. That somebody who really has a                   15      A. Yes.
      16   disqualifying --                                        16      Q. Line 14. There's a reference to Dr. Gary
      17          MR. AMLONG: Objection. Foundation.               17   Kay. Do you see that?
      18          THE WITNESS: Certainly.                          18      A. Yep.
      19       A. That somebody who has a disqualifying            19      Q. And Line 17 says, "And did Dr. Kay review
      20   condition is actually, you know, flying and has an      20   Dr. Knippa's report?" "Yes, he did." "Did he
      21   illicite medical certificate.                           21   provide his own report?" And then Mr. Patterson
      22   BY MR. MORALES:                                         22   says, "There was an issue with Dr. Kay in that he
                                                        Page 163                                                     Page 165
       1      Q. In your training and experience with the           1   had Dr. Knippa's report. I didn't provide it to
       2   FAA, are you trained to attempt to mitigate those        2   him."
       3   vulnerabilities and concerns?                            3         Do you know what Mr. Patterson is referring
       4      A. I'm trained as the reviewer of records to          4   to there?
       5   be able to find where in the records I see areas of      5      A. No.
       6   concern that are raised, suspicious areas that I         6      Q. Page 341, Line 13. The question is,
       7   suggest have further evaluation.                         7   "There's a reference in some of the documents to a
       8      Q. Okay. I'm going to hand you now 14. I'm            8   Bercaw report. Does that jog your memory?" And
       9   going to ask you to take a quick look at this.           9   the answer from Mr. Patterson is, "Dr. Bercaw does
      10         (Kay Exhibit Number 14 marked for                 10   not."
      11   identification.)                                        11         The date on this is March 6, 2018. Are you
      12         MR. AMLONG: Can you tell me what 14 is?           12   surprised that the name Dr. Bercaw did not jog Mr.
      13         MR. MORALES: 14 is an e-mail from Scott to        13   Patterson's memory in March 2018?
      14   Glenn Caddy. Date, April 26, 2016.                      14      A. I'm not trying to be funny, but --
      15   BY MR. MORALES:                                         15         MR. AMLONG: Objection.
      16      Q. Have you ever seen this e-mail before?            16      A. I'm not trying to be funny, but it's been
      17      A. No.                                               17   hard to pronounce Bercaw. And maybe it was the
      18      Q. The second paragraph says, "I have asked a        18   pronunciation that did not ring a bell.
      19   couple of times when the report was going to be         19   BY MR. MORALES:
      20   complete. And a couple more days was the answer.        20      Q. Okay. Page 342, it says -- the question,
      21   I feel I have provided adequate information to          21   Line 2, "Do any of the names we just talked
      22   complete an evaluation, even putting it into copy       22   about -- Abi-Rafeh, Kay, Hastings, Caddy,

                                                                                                    42 (Pages 162 - 165)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 18 of
                                       25

                                                       Page 166                                                            Page 168
       1   Bercaw -- would any of those individuals not appear     1    Q. Okay.
       2   on FAA Form 8500 for you listing health                 2    A. -- 8500-8.
       3   professionals you visited in the last three years?"     3    Q. Line 8 there says, "Is Dr. Bercaw a health
       4        Are you familiar with all of those names?          4 professional?" And the answer is, "He is." And
       5      A. I am.                                             5 Line 10. The question is, "Have you visited him in
       6      Q. Okay. And is this Form 8500, that's the           6 the last three years?" Asked on March 6, 2018.
       7   form we've been discussing today?                       7 And the answer from Mr. Patterson is, "Not in the
       8      A. Specifically it's the 8500-8 --                   8 last three years."
       9      Q. -8.                                               9       Is that consistent with your understanding
      10      A. -- but yeah.                                     10 today?
      11      Q. Right. Okay. Line 22 says, "Dr. Kay,             11    A. No, sir.
      12   would Dr. Kay appear on your FAA form?" It says,       12       MR. AMLONG: Objection.
      13   "Dr. Kay did."                                         13 BY MR. MORALES:
      14        Have you ever reviewed Mr. Patterson's FAA        14    Q. Page 343 still, Line 21 says, "So there may
      15   Form 8500-8?                                           15 or may not be a report that Dr. Bercaw created
      16      A. I don't believe that I did.                      16 about your medical history?" And the answer from
      17      Q. Okay.                                            17 Mr. Patterson is, "I'm pretty familiar. If he
      18      A. I did see that Dr. Bercaw received a copy        18 created a report, I should have seen it, but I have
      19   of Mr. Patterson's FAA medical record. He would        19 not seen it."
      20   have had the 8500.                                     20       Is that a credible answer from Mr.
      21      Q. Okay. And then line -- sorry. Page 343,          21 Patterson in your view knowing what you know today?
      22   Line 3. It says, "Dr. Bercaw." Question. And           22       MR. AMLONG: Objection. Foundation.
                                                       Page 167                                                            Page 169
       1   then the answer is, "He did not."                  1           A. If we can look back at that e-mail
       2         Do you understand that to be a response to   2        that -- between Dr. Bercaw and Mr. Patterson. Did
       3   whether Dr. Bercaw appeared on Mr. Patterson's FAA 3        Mr. Patterson indicate that he -- when he rescinded
       4   form? So -- sorry. That's a confusing question.    4        the, you know, authorization to release records to
       5   Let me restate it.                                 5        FAA, does Mr. Patterson indicate in that e-mail
       6      A. Yes.                                         6        that he's read the report? He may have indicated.
       7      Q. So Line 22 on Page 342 says, "Dr. Kay,       7        Can I take a look at that?
       8   would Dr. Kay appear on your FAA form?" And then 8          BY MR. MORALES:
       9   it says -- "Dr. Kay did," is the answer.           9           Q. Sure. You can take a look at that.
      10      A. Right. Yes.                                 10           A. Which of these --
      11      Q. "Dr. Hastings?" "Dr. Hastings did." "Dr.    11           Q. Exhibit 11.
      12   Caddy?" "Dr. Caddy did." And then Line 3 of Page 12            A. Thank you. Well, it says very clearly in
      13   343. The question was "Dr. Bercaw?" And the       13        this e-mail on Exhibit 11 on the bottom that he
      14   answer is, "He did not."                          14        attached a copy of the PDF report in his e-mail at
      15         What do you understand that answer to mean? 15        11:38. And now we're at 11 minutes later -- Dr.
      16      A. That he did not write Dr. --                16        Bercaw receives an e-mail from Mr. Patterson saying
      17         MR. AMLONG: Objection. It speaks for        17        that he rescinds authorization to send his records.
      18   itself.                                           18              I can't say -- I can't testify that Scott
      19   BY MR. MORALES:                                   19        has read the report, Mr. Patterson has read the
      20      Q. You can continue.                           20        report, but one could infer that.
      21      A. He did not write Dr. Bercaw's name on the   21           Q. While we have this Exhibit 11, the bottom
      22   FAA Form --                                       22        e-mail there, as we read earlier, says,

                                                                                                       43 (Pages 166 - 169)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 19 of
                                       25

                                                        Page 170                                                     Page 172
       1   "Ultimately, the recommendation is that this should      1      A. This is a Form 8500-8. It was the version
       2   go to review by the FAA who has a few in-house           2   of it signed by Mr. Patterson on July 18, 2017.
       3   neuropsychologist consultants who render an              3      Q. Okay. Bottom of the page, Question 19
       4   opinion."                                                4   says, "Visits to Health Professionals Within the
       5         Do you recall that?                                5   Last 3 Years."
       6      A. Yes. Yes.                                          6         What is your understanding of what Mr.
       7      Q. And that's written on April 22, 2016?              7   Patterson was being asked to provide there as a
       8      A. Yes.                                               8   response to Question 19?
       9      Q. If you'll keep that in mind. Look at Page          9      A. Any health professionals he's seen, as
      10   349 of Mr. Patterson's deposition transcript, Line      10   we've described earlier today. Healthcare
      11   10. It says, "Did you ever follow up?"                  11   professional within the last three years.
      12         Do you see that?                                  12      Q. Okay. Does that include
      13      A. Yes.                                              13   neuropsychologists?
      14      Q. It says, "Did you ever follow up with Dr.         14      A. It certainly does.
      15   Bercaw about his" -- and then it says as                15      Q. Does that include psychologists?
      16   read -- "recommendation that this should go to          16      A. It certainly does.
      17   review by the FAA, who has a few in-house               17      Q. Okay. So if you'll help me, do you see any
      18   neuropsychologist consultants who render an             18   names in response to Question 19?
      19   opinion?" And then the answer from Mr. Patterson        19      A. I do. It continues on, by the way. If you
      20   is, "I actually went to Dr. Kay, who is the -- who      20   look --
      21   is the FAA's resident expert. This is who this is       21         MR. AMLONG: Objection. The document
      22   referring to."                                          22   speaks for itself.
                                                        Page 171                                                     Page 173
       1        Did you understand Dr. Bercaw's e-mail to           1   BY MR. MORALES:
       2   be referring to you?                                     2      Q. Okay. It looks like there are three names
       3      A. Well, when he says to one of the in-house          3   on the first page, is that correct?
       4   consultants -- although we're not really                 4      A. Right. And then if you turn to Page 3 of
       5   in-house -- he's actually referring to the FAA           5   your document --
       6   neuropsychology consultants, of which I'm one of         6      Q. Okay.
       7   the two seniors members. So it's a pretty good           7      A. -- it says 19 visits to health
       8   interpretation by Mr. Patterson.                         8   professionals in the last three years from Page 1.
       9      Q. And did Mr. Patterson provide you Dr.              9   It lists other people.
      10   Bercaw's report at the time he reached out to you       10      Q. Do you see your name listed there?
      11   in 2016?                                                11      A. I don't see my name.
      12      A. I think I testified to that.                      12      Q. Do you see Dr. Bercaw's name listed there?
      13      Q. He did not, correct?                              13      A. No.
      14      A. He did not.                                       14      Q. Do you see Dr. Caddy's name listed there?
      15      Q. Okay. All right. I now have 16. This is           15      A. No.
      16   Patterson_Tordella_00002 is at the bottom here.         16      Q. Do you see Dr. Hastings' name listed there?
      17   And it says FAA Form 8500 on the bottom left. Are       17      A. No.
      18   you able to identify this document?                     18      Q. Okay. Are any of those people that I just
      19        (Kay Exhibit Number 16 marked for                  19   mentioned not health professionals? Let me ask it
      20   identification.)                                        20   this way --
      21      A. Yes.                                              21      A. They are -- no. They are all health
      22      Q. What is this?                                     22   professionals.

                                                                                                    44 (Pages 170 - 173)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 20 of
                                       25

                                                       Page 174                                                    Page 176
       1      Q. Okay. Were each of them visited by Mr.            1   mark -- ask that this be marked 16.A. Or 16A.
       2   Patterson within the three years preceding July of      2   Let's do 16A.
       3   2017?                                                   3         And, Bill, this is -- I'm handing out the
       4      A. Yes.                                              4   Form 8500 materials that Yasmin sent this
       5      Q. Okay. Is there any basis that you're aware        5   afternoon. Marking as 16B.
       6   of for not listing those individuals in response to     6         MR. MORALES: So you're making 16 16A and
       7   Item 19?                                                7   you're marking this new -- the new one as the
       8      A. Not that I'm aware of.                            8   October 2018 one?
       9         MR. AMLONG: Objection. Foundation.                9         MR. MORALES: Yes. November '18, let's do
      10   BY MR. MORALES:                                        10   that one as 16A.
      11      Q. Okay. Item 18 here back on the first page.       11         (Kay Exhibit Number 16A marked for
      12   What is Item 18? I believe we talked about this        12   identification.)
      13   earlier.                                               13         MR. AMLONG: I'm sorry. What's 16A and
      14         MR. AMLONG: You're skipping 17 and going         14   what's 16B?
      15   to 18?                                                 15         MR. MORALES: Okay. So 16 is the July 18,
      16         MR. MORALES: Oh, I'm sorry. I'm still on         16   2017 Form 8500.
      17   the Form 8500. I'm just on the Box 18, Medical         17         MR. AMLONG: Right.
      18   History. That's -- my apologies.                       18         MR. MORALES: And then 16 -- 16A is the
      19      A. So Box 18 is medical history and you check       19   compilation from November 15, 2018.
      20   yes or no for the conditions from A through W. And     20         MR. AMLONG: Okay.
      21   he is -- what you do is you provide an explanation     21         MR. MORALES: Okay. You got it?
      22   for anything which has been checked. And if it's       22         MR. AMLONG: Yes.
                                                       Page 175                                                    Page 177
       1   something which has been previously checked and         1      A. Do you guys understand why you have one
       2   explained, then you -- you're allowed to say            2   that's handwritten and one that's printed?
       3   previously reported because -- like, when I get         3   BY MR. MORALES:
       4   your medical record, I have all of your 8500s that      4      Q. Please explain.
       5   you've submitted since the first one. And I can         5      A. I was asking if you guys understood. If
       6   look and say, oh, okay, this is what -- this is         6   you already understand, I'm not going to testify to
       7   when it was first reported and this is what's it's      7   why.
       8   dealing with.                                           8      Q. Dr. Kay, you've noted that Exhibit 16 has
       9        As you can see, 18 specifically says, "Have        9   handwritten material. For example, in response to
      10   you ever in your life been diagnosed with, had, or     10   Item 12, Employer, there's handwriting there. Do
      11   do you presently have any of the following?"           11   you know whose handwriting that would be?
      12   BY MR. MORALES:                                        12      A. Most likely the airman. But you can
      13      Q. Let me ask you, your report from 2016, we        13   complete a handwritten one. But it all has to be
      14   talked about a reference, Dr. Caddy's DSM-5            14   submitted electronically through MedExpress. And
      15   diagnosis.                                             15   that actually is the one you should kind of be
      16      A. Yes.                                             16   relying on because that's the one that actually
      17      Q. Is that something that would be reported in      17   goes to the FAA. This one here.
      18   response to Item 18?                                   18      Q. And you're referring to 16A?
      19      A. No. This is not a disorder. Those are            19      A. I'm talking about 16A.
      20   administrative codes.                                  20      Q. So 16A, you're saying is the one that goes
      21      Q. Okay.                                            21   to the FAA?
      22        MR. MORALES: I'm going to actually                22      A. That's the important one. Because that's

                                                                                                   45 (Pages 174 - 177)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 21 of
                                       25

                                                        Page 178                                                   Page 180
       1   kind of the official version of it.                      1      A. I'm checking that now.
       2      Q. So 16 -- 16 --                                     2      Q. Okay.
       3      A. They're basically from the same time --            3      A. So that one starts on Page 11 of what you
       4      Q. I see.                                             4   have as today's printout. And under 19, yeah, I
       5      A. -- time frame. So once it's dated when he          5   don't see anybody else listed there.
       6   starts the exam and he goes to see Dr. Tordella in       6      Q. Okay. So it looks like if we go
       7   July, and then, you know, five weeks later, maybe        7   back -- let's look at -- I guess it's Records Page
       8   six weeks later on -- oh, this is '18. So you            8   24, which is dated -- FAA Form 8500 dated 7/1/2016.
       9   don't have -- the 2017 one, you don't have the           9   Do you see that?
      10   computer printout. Okay. This is different. This        10      A. Yes.
      11   is a totally different 8500. I thought it was from      11      Q. Okay. And there, response to Item 19 it
      12   the same year.                                          12   looks like Dr. Caddy and then Dr. Kay and then Dr.
      13      Q. So --                                             13   Dayton are listed, is that correct? And then there
      14      A. These are different years.                        14   are additional names on that.
      15      Q. Let me look and -- we just got these              15      A. I see Caddy, Kay, Hastings. Caddy, yeah.
      16   materials this afternoon. But I believe, if you         16      Q. Okay. Do you see Dr. Bercaw?
      17   look at 16A --                                          17      A. No. He's listed the visit with Dr. Knippa
      18      A. Oh, here we go. Here's your 2017.                 18   as AA IME FFD.
      19      Q. -- Item 13.                                       19      Q. Where do you see that?
      20      A. Here's what I'm showing to you.                   20      A. I see it. The next to the last doctor he's
      21      Q. Yeah. Yeah.                                       21   listed where he says March 2016 AA IME FFD.
      22      A. If you turn to --                                 22      Q. Oh, without the name?
                                                        Page 179                                                   Page 181
       1      Q. Right.                                             1      A. Without the doctor's name.
       2      A. -- page --                                         2      Q. So you're noting that on FAA Records_00026,
       3      Q. Page 13?                                           3   that there is a reference to 3/2016, Long Beach,
       4      A. -- 8500 records, Page 11, then you're going        4   California, which is where Dr. Knippa is based, but
       5   to see the 7/18/2017.                                    5   it doesn't list Dr. Knippa's name, is that correct?
       6      Q. Right. Page 11.                                    6      A. Or the kind of doctor. It just says Ph.D.
       7      A. The MedExpress version of it --                    7   It doesn't say psychologist or neuropsychologist.
       8      Q. Right.                                             8      Q. Okay. Would an FAA examiner have any way
       9      A. -- is there. Okay. Sorry about that.               9   of knowing if that was Dr. Knippa if you reviewed
      10   Sorry about the confusion.                              10   this response?
      11      Q. No, no, no. It's helpful. Thank you.              11      A. No.
      12      A. Like, I don't rely on this paper version.         12      Q. Okay. Is there any reason that you're
      13   That's kind of, like, maybe a draft where he's          13   aware of that Dr. Bercaw would not be listed on
      14   talking to the doctor.                                  14   this report?
      15      Q. I see. Okay. So let's just -- to close            15         MR. AMLONG: Objection. Foundation.
      16   the loop on that Item 16, which is the July 18,         16      A. I'm not aware of the reason.
      17   2017 Form 8500. If you look at the response to          17   BY MR. MORALES:
      18   Item 19, would you agree that it looks like it's        18      Q. Okay. Is Dr. Bercaw a health professional
      19   the same on both the 16 and 16A copies? In other        19   that Mr. Patterson had visited within the last
      20   words, it doesn't look like there are any changes       20   three years --
      21   in the doctors listed or health professionals           21      A. Yes.
      22   listed.                                                 22      Q. -- of July 2016?

                                                                                                   46 (Pages 178 - 181)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 22 of
                                       25

                                                               Page 182                                                     Page 184
       1    A. Yes.                                                        1      Q. -- an answer to that?
       2    Q. Okay. Let me ask you, we see on this July                   2      A. There are.
       3 2016 report your name, for example, is listed. On                 3      Q. And do AMEs have instructions on the
       4 the July 2017 report that we just reviewed, your                  4   answers that they're expecting to receive in
       5 name was not listed. Had the three-year time                      5   response to a question like Item 19?
       6 period since Mr. Patterson's visit with you, had it               6      A. They get very specific training in the 8500
       7 elapsed during that time period?                                  7   more so -- they're actually responsibile for it.
       8    A. No.                                                         8   They're the one who has to sign it, not the
       9    Q. Okay. So the 2017 July report, July 2017,                   9   psychologist.
      10 you had been visited by Mr. Patterson within three               10        Just because I'm the reviewer, I'm fairly
      11 years of that report?                                            11   familiar, but I'm not familiar with some details of
      12    A. I had been, yes.                                           12   the rules, such as maybe there's some kind of an
      13    Q. Okay. And is there any reason you're aware                 13   exclusion or not having to write it over again.
      14 of that your name would be removed between the 2016              14      Q. Okay. If you would -- the last one I
      15 and 2017 report if your visit was within the last                15   think -- look at FAA_4, if you would. And I guess
      16 three years?                                                     16   actually it's 2, which is the August 27, 2018 --
      17    A. No.                                                        17      A. Yes.
      18    Q. Okay. And maybe --                                         18      Q. -- report.
      19    A. Unless there's -- if you look at the                       19      A. Yes.
      20 instructions page, it says something about if                    20      Q. And it looks like Item 19 lists Dayton
      21 you've already listed the doctor's visit. I don't                21   twice and Quintana, is that accurate?
      22 know if there's some kind of exclusion that I'm not              22      A. He goes back to 2016.
                                                               Page 183                                                     Page 185
       1   aware of.                                                       1      Q. Right. And then on Page 4, there are
       2         I mean, I get all their visit and all                     2   additional names listed, is that correct?
       3   their -- when I do one of these, so I actually have             3      A. Yes.
       4   all of them like we have here.                                  4      Q. And if you look near the bottom -- I guess
       5      Q. When you say you get all of them, how do                  5   near the middle, your name appears again, Kay, is
       6   you --                                                          6   that correct, for June 2016?
       7      A. When I'm doing a review for FAA, it comes                 7      A. Well, he does list Dr. --
       8   with all their 8500s since the very first one as a              8      Q. Right.
       9   student pilot. So I see what they've listed                     9      A. -- Bercaw as Dr. B-e-r-c.
      10   previously. I'm probably not as concerned                      10      Q. Right. Right. So two below that, you note
      11   with -- if that name is carried over from visit to             11   that it says --
      12   visit, but they have to list it, that they saw                 12      A. Yes.
      13   somebody.                                                      13      Q. -- 3/2016, Berc, B-e-r-c, and /Fonsec --
      14         Now, I don't know if the instructions page               14      A. Right.
      15   gives you some kind of waiver for not having to                15      Q. -- listed as an expert with pending
      16   re-list a doctor you saw in the last three years.              16   lawsuit? Is that the first time you'd seen Dr.
      17   We could take a quick look at the --                           17   Bercaw's name in this report?
      18      Q. And presumably --                                        18      A. Yes.
      19      A. -- instructions list.                                    19      Q. And I'd just ask you -- it may take a
      20      Q. -- the instructions -- there would be                    20   second. But if you would just flip through these
      21   instructions that provide --                                   21   records, and if you could, confirm whether you see
      22      A. There are.                                               22   Dr. Bercaw's name in any of the other responses to

                                                                                                           47 (Pages 182 - 185)
                                             Veritext Legal Solutions
                           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 23 of
                                       25

                                                       Page 186                                                     Page 188
       1   Item 19.                                                1   Mr. Amlong, is that correct?
       2        MR. AMLONG: Objection. The document                2        (Kay Exhibit Number 18 marked for
       3   speaks for itself.                                      3   identification.)
       4      A. Apparently not.                                   4      A. Yeah.
       5   BY MR. MORALES:                                         5      Q. Okay. And what is this e-mail?
       6      Q. And what is the earliest date in this             6      A. This actually says that the -- "good luck
       7   packet of materials? May -- I see one for May 28,       7   with your case." This is an invoice for the time I
       8   2015. On Bates number 37, is that the earliest          8   spoke to him, which would have been on September
       9   date you see?                                           9   12th, so that does narrow it down.
      10      A. May 27, 2015.                                    10      Q. Spoke to --
      11      Q. Okay.                                            11      A. And the date is September 12th. We talked
      12      A. It's actually Page 35.                           12   for an hour and a half.
      13      Q. Okay. Yeah. It looks like the -- Page 36,        13      Q. Okay. And do you recall the discussions,
      14   the date changes to May 28th, but I think we're        14   what was said in those discussions with Mr. Amlong?
      15   looking at the same one, so -- okay.                   15      A. No more than as it says here; review of
      16        Now I'm going to hand you 17. And if you          16   Bercaw, Knippa, and Kay reports.
      17   could identify -- this is an e-mail from William       17      Q. Did you opine on the Bercaw report during
      18   Amlong to WNIMail. Is that you?                        18   that phone call?
      19        (Kay Exhibit Number 17 marked for                 19      A. Most likely.
      20   identification.)                                       20      Q. Do you remember what you communicated to
      21      A. Yes.                                             21   Mr. Amlong?
      22      Q. Okay. And what is this?                          22      A. I don't remember exactly what I said.
                                                       Page 187                                                     Page 189
       1      A. It says that it's an excerpt from Dr.             1      Q. Were you -- did communicate surprised at
       2   Bercaw's deposition.                                    2   the existence of the Bercaw report?
       3      Q. Okay. And do you recall -- do you recall          3      A. That would be easy to infer, yes. Most
       4   receiving this?                                         4   likely.
       5      A. Right now, no.                                    5      Q. Okay. At some point, did you determine
       6      Q. Do you recall corresponding with Mr. Amlong       6   that you needed to update your 2016 report in light
       7   in September of 2018 about the Bercaw deposition?       7   of the Bercaw report? Let me ask you this, at some
       8   Bercaw.                                                 8   point in 2018, did you issue a follow-up
       9      A. We had a phone call back around that time.        9   neuropsychological assessment of Mr. Patterson?
      10      Q. And what was the context for that phone          10      A. I did.
      11   call?                                                  11      Q. And why did you do that?
      12      A. He called to talk to me about Mr.                12      A. It was, I think, at the request of his
      13   Patterson.                                             13   counsel.
      14      Q. And is that where you learned of the Bercaw      14      Q. And why did his counsel request the
      15   report?                                                15   follow-up report? I'm handing you 19.
      16      A. That seems about right.                          16        (Kay Exhibit Number 19 marked for
      17      Q. Okay. Did you review the deposition              17   identification.)
      18   transcript that Mr. Amlong sent here?                  18      A. I assume it's part of his litigation.
      19      A. I'm sure I looked at it if he sent it to         19      Q. In the absence of that request, would you
      20   me.                                                    20   have -- scratch that.
      21      Q. And I'll hand you 18. If you could               21        From your perspective, did you see any need
      22   identify this. It looks like an e-mail from you to     22   to do a follow up of your 2016 report in light of

                                                                                                   48 (Pages 186 - 189)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 24 of
                                       25

                                                              Page 190                                                            Page 192
       1   the Bercaw report?                                             1 that correct?
       2      A. I did.                                                   2    A. Correct.
       3      Q. And why is that?                                         3    Q. Okay. Is it your understanding that this
       4      A. As I previously testified, there were areas              4 report was going to the FAA? Let me ask it this
       5   in Dr. Bercaw's evaluation that would raise concern            5 way, at the time that you prepared this follow-up
       6   about Mr. Patterson's fitness, his suitability for             6 report, what was your understanding of the audience
       7   an aeromedical certificate, areas of                           7 for the report?
       8   neuropsychological testing that I had not done in              8    A. I figured eventually it's going to get its
       9   my evaluation that if the case was to be reviewed              9 way to the FAA and be part of his medical record.
      10   by the FAA, it would likely require further                   10 I mean, it has to be.
      11   evaluation. And I think I let that be known and               11    Q. Why does it have to be?
      12   Mr. Patterson called me for an appointment.                   12    A. Because if he indicates that he's been seen
      13      Q. And did you conduct another round of                    13 by me, some astute person's at the FAA job is to
      14   testing on Mr. Patterson?                                     14 say, I'd like to see Dr. Kay's record.
      15      A. I did.                                                  15    Q. On the -- Page 4 of the Summary and
      16      Q. Okay. And it looks like if you look at, I               16 Recommendations, it says, "Based upon these
      17   guess, the first page of your test results section,           17 findings, Mr. Patterson would be considered to have
      18   it says Session 4.                                            18 no aeromedically significant neurocognitive
      19      A. Yes.                                                    19 deficits and would be recommended for a Class 1 FAA
      20      Q. Am I correct that you administered                      20 airman medical certificate."
      21   CogScreen Session 4?                                          21    A. Yes.
      22      A. Yes.                                                    22    Q. Can you discuss the manner in which you
                                                              Page 191                                                            Page 193
       1      Q. And why not Session 3?                                   1 assessed Dr. Bercaw's report once you gained
       2      A. I wasn't sure --                                         2 knowledge of that report? How that factored into
       3        MR. AMLONG: Okay. Which --                                3 this conclusion?
       4        MR. MORALES: Sorry.                                       4    A. Oh, when I -- I think I've testified to
       5        MR. AMLONG: -- exhibit is this?                           5 this. But I believe that when I reviewed Dr.
       6        MR. MORALES: We're looking at 19. Dr.                     6 Bercaw's report, I had -- would have significant
       7 Kay's October -- October 10, 2018 report.                        7 concerns. We would probably not recommend issuance
       8        MR. AMLONG: Okay.                                         8 of a medical certificate based upon performance
       9        MR. MORALES: And then it's, you know, Page                9 that I'm seeing. So Dr. Bercaw was quite right,
      10 5, I guess. It's the test results of CogScreen.                 10 that, in fact, if it was reviewed by one of the FAA
      11 And then in the middle of the page it says Session              11 neuropsychology consultants we would probably not
      12 Number 4.                                                       12 issue. We'd probably require additional testing to
      13 BY MR. MORALES:                                                 13 see if we could confirm or disconfirm the presence
      14      Q. So, Dr. Kay, the question was, why you                  14 of an aeromedically significant deficit.
      15 administered Session Number 4 as opposed to Number              15       And so, in fact, I did specifically the
      16 3?                                                              16 testing that -- if I had written a review for the
      17      A. It was the fourth time he was taking                    17 FAA based on Dr. Bercaw's report, I did the test
      18 CogScreen.                                                      18 that would be so indicated. And Mr. Patterson
      19      Q. To your understanding, has Mr. Patterson                19 performed quite well on the test that I
      20 ever taken Session 3?                                           20 administered looking at issues such as his
      21      A. No.                                                     21 reasoning abilities. And I gave him a completely
      22      Q. Okay. But he's taking Session 2 twice, is               22 novel test.

                                                                                                               49 (Pages 190 - 193)
                                               Veritext Legal Solutions
                             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 0:17-cv-60533-JEM Document 223-1 Entered on FLSD Docket 08/20/2019 Page 25 of
                                       25

                                                      Page 194                                                     Page 196
       1         He had done miserably on those tests             1      Q. Let me ask you, setting aside the cognitive
       2   previously. But he did perfectly fine. And these       2   testing components of Dr. Bercaw's report when
       3   are tests that he could not have -- there's no         3   issuing your October 2018 analysis, what
       4   pilot gouge he could have looked at or a discussion    4   significance, if any, did you assign to the
       5   with other guys who had been through evaluations to    5   withholding of Dr. Bercaw's report from you in June
       6   pass these. I gave him things he would not have        6   2016?
       7   been familiar with. And he did fine on measures of     7      A. Well, I don't think -- it wasn't something
       8   executive functioning. I gave him a test of            8   which helps Mr. Patterson. So it's kind of
       9   vigilance. There was one -- just one score out of      9   self-defeating. I think that -- I don't know what
      10   all the scores that generate that was poor. But       10   counsel he received that told him that he should do
      11   all the other scores were very good. I think he's     11   that or why he thought that was okay. You'd have
      12   a guy who, you know, on a very boring monotonous      12   to ask Mr. Patterson. It obviously is not in his
      13   task, will lose a little bit of his alertness and     13   interest to have done that. He's not helping
      14   arousal if you keep him on it for a long time. But    14   himself by doing that.
      15   he keeps himself occupied. And so it doesn't seem     15         He undermined, you know, my examination,
      16   to be, and it's not manifested itself as a problem.   16   which if I had done further testing, maybe he would
      17         So that kind of showed up for him, that he      17   have been found fine and we wouldn't be actually
      18   still had that one. But I would not call that, nor    18   asking these questions today about, you know, why
      19   would my colleagues call that, aeromedically          19   did you not give this report to Mr. Kay. I don't
      20   significant.                                          20   know why he didn't give it to me. That was a
      21         He did surprisingly well compared to -- he      21   mistake, a terrible mistake. You know, that's not
      22   had done very poorly when tested by Dr. Bercaw on     22   what we want pilots to do. And it certainly
                                                      Page 195                                                     Page 197
       1   memory testing where it had actually concerned me      1   doesn't look good. But I don't know. You'd have
       2   about him. Fortunately, Dr. Hastings did not find      2   to ask Mr. Patterson. I don't know what he
       3   anything neurological. So I'm not sure what the        3   testified to as to why he thought he didn't have to
       4   basis was for why Mr. Patterson had so many            4   do it.
       5   problems back in March 2016. But I didn't know         5      Q. Okay. One last document for you here,
       6   about the memory problem. But he did very poorly.      6   which is Number 20. And I believe you referred to
       7   And we would not grant an airman a certificate who     7   this e-mail earlier today. This appears to be an
       8   had performed that poorly on memory testing. When      8   e-mail from you.
       9   I tested him, him memory was excellent on              9         (Kay Exhibit Number 20 marked for
      10   every -- every criteria we would look at compared     10   identification.)
      11   to major pilots and the norms that I've developed     11      A. Sure.
      12   for major pilots.                                     12      Q. September 27, 2018 to Dr. Bercaw. Can you
      13      Q. And you're referring to October 2018, is        13   tell us what this e-mail is?
      14   that correct --                                       14      A. So back in September of this year, Dr.
      15      A. Yes, sir.                                       15   Bercaw wrote me. He didn't mention the Patterson
      16      Q. -- for your examination?                        16   case at all, but he goes -- he goes -- he asked a
      17      A. October 2018. His memory was solid. So he       17   question about the novel reasoning subtest in
      18   did very well on memory testing. Very well on         18   CogScreen. And he wondered about the extent to
      19   novel problem solving. And while he wasn't perfect    19   which -- when you give a different session, is
      20   on vigilance, that might be kind of a                 20   there a difference in the way the test runs the
      21   characteristic of him. So he's not perfect on         21   answer. I let him know it was yes, that the number
      22   that, but he would be okay.                           22   of items per category differs by session. So that,

                                                                                                  50 (Pages 194 - 197)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
